DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claims 1-20 are presented for examination.  
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite: “a camera to capture image data including video comprising a sequence of video frames; … cause an entire video frame of the video frames to be provided as a still image, the still image including a view of (i) a first object in the video … the camera is further configured to continue to capture second video while the display is providing the view of the still image.”  
Examiner has been unable to find support in the specification for the above amended limitations.  More specifically, Examiner cannot find support for the idea that an entire video frame from the captured video frames is provided as a still image, which is displayed to the user.  Examiner has conducted a word search for the term, “frame,” in the specification and was unable to find any use of the term that supports the above limitations.  Applicant notes that the amendments are supported by Fig. 4-8 of the application.  However, many of the recited figures do not appear to describe the above feature.  The most relevant figure may be Fig. 4.  Fig. 4, [0055] of the specification describe an embodiment in which a user can select an object displayed to the user.  [0055] of the specification notes that the gesture “may cause a still image that includes the selected object to be displayed to the user.”  The user can then manipulate the still image.  However, neither the above paragraph nor the figure suggest that the still image includes the entire video frame.  A review of Fig. 4 seems to imply that the still image is not the entire video frame or screen, but rather is limited to a small region that includes the selected object e.g., a selected car in Fig. 4.  This interpretation is further supported by [0036] of the specification, which notes how selecting an object may cause a cropped or framed image of the object to be displayed i.e., a still image that is cropped from the overall display, rather than including the entire video frame or display.  More generally, the specification also does not 
Claims 8 and 15 correspond to claim 1 and are rejected for the same reasons.
Claims 2-7, 9-14 and 16-20 are rejected in view of their dependency on claims 1, 8 and 15.
 Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first object in the video and proximate the first gesture.”  It is unclear what the phrase “proximate the first gesture” is intended to describe i.e., what is proximate to the first gesture.  For the purpose of examination, Examiner interprets the phrase as meaning that the claimed still image is proximate the first gesture.  
Claims 8 and 15 correspond to claim 1 and are rejected for the same reasons.
Claims 2-7, 9-14 and 16-20 are rejected in view of their dependency on claims 1, 8 and 15.

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.

 	Regarding independent claims 1, 8 and 15, the Applicant alleges that the cited prior art does not teach the amended limitation of “a camera to capture image data including video comprising a sequence of video frames; … cause an entire video frame of the video frames to be provided as a still image, the still image including a view of (i) a first object in the video … the camera is further configured to continue to capture second video while the display is providing the view of the still image.”  Examiner has therefore rejected claims 1, 8 and 15 under 35 U.S.C. 112(a).  Some of Applicant’s remarks are moot in view of the new grounds of rejection.  
 	Applicant further alleges that the Fein reference does not teach the limitation, “in response to recognizing the first recognized gesture, cause an entire video frame of the video frames to be provided as a still image, the still image including a view of (i) a first object in the video and proximate the first gesture and (ii) an environment in the video and around the first object.”  More specifically, Applicant appears to allege the following: (1) a person of ordinary skill would not consider Ringo’s torso or subparts to be an object of interest (page 10 of the reply); (2) Fein does not teach or suggest distinguishing when a user is gesturing at an object or a sub-object of the object (see page 10 of the reply) i.e., there is no enabling disclosure of how to delineate between the gesturing at an object or sub-object of the object (see page 10 of the reply).
 	Regarding point (1), in the view of the Examiner, the term, “object of interest,” can be broadly understood as an object that might be of any level of interest to anyone or anything.  The Examiner believes that such an interpretation is reasonable, given the broadness of the term and given that the term is not recited or defined in the specification.  For example, Fein Figs. 20-21 illustrates a user gesturing and touching what appears to be the arm or torso of Ringo, which 
 	Regarding point (2), although it is unclear, Applicant seem to implying that for Fein to read on the claim limitation, the system of Fein must recognize when, for example, one part (e.g., a torso or arm) of an object (e.g., Ringo) is selected as opposed to another part.  However, in the view of the Examiner, this feature is not required by the claim language.  The claim language only requires that the still image include any object proximate a gesture, as well as an environment around the object.  Fein Figs. 20-21 appears to satisfy the requirements of this claim language – in the figures, a user provides a gesture at an object e.g., an arm or torso, which is part of a larger Ringo image; the larger Ringo image i.e., including the environment around the arm/torso, are then turned into a still image.  
 	Examiner further submits that the above limitations are obvious because they pertain to design choice.  That is, consider an example implementation of Fein (as seen in Figs. 20-21), where, instead of converting Ringo into a still image, the system converted a region around Ringo into a still image, in which a tiny amount of background behind Ringo is included.  The functionality of the Ringo invention would be the same; the only thing that would be different is an aesthetic feature of the Fein interface.  However, MPEP 2144.04 notes that matters relating to ornamentation do not patentably distinguish the claimed invention from the prior art.  Additionally, in the interest of compact prosecution, Examiner notes that it is known, in an augmented reality view, to do the above in an interface i.e., convert a region around a selected 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	The (US 2016/0027210) teaches an augmented reality head mounted device (HMD), where a first image can be generated from a current display; the first image can then be displayed together in a composite view with a second image, which can display a real world view e.g., see The Abstract, [0073, 0059, 0060, 0062, 0072, 0027].    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent 

/ERIC J YOON/Primary Examiner, Art Unit 2143